DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 01/28/2021.

Status of Claims


Claims 2, 16-17, 19-20 and 22-23 have been amended.
Claims 24-59 have been added. 
Claims 2-20 and 22-59 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.


Response to Arguments

Applicant's arguments filed on 01/28/2021 regarding the 35 U.S.C. 101 and 103 rejections have been fully considered. The Applicant argues the following.
       As per the 101 rejection, amended claims 2, 22, and 23 (and all claims depending therefrom) are eligible under 101 because, the claims are not directed to an abstract idea because the alleged abstract idea is integrated into a practical application. Specifically, the claims improves a computer’s functioning/a technical field by allowing an electronic device to accurately and efficiently provide relevant reminders (pgs. 15-16).
The Examiner respectfully disagrees. Providing reminders is considered an abstract idea because this can be performed by a human. A computer/technology cannot be improved by an abstract idea itself. It must be improved upon by additional elements identified in the claim. The additional elements identified in the claims were viewed as mere instructions to apply or implement the abstract idea on a computer (i.e. electronic device). Limitations that recite mere instructions to implement an abstract idea (e.g. providing reminder) on a computer (e.g. electronic device) or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. 
      As per the 103 rejection, the Applicant argues that MacFarlane and Pulsipher fail to disclose or suggest amended claim 2 (and similarly claims 22 and 23).
The Examiner finds the Applicant’s arguments persuasive. Therefore, the previous 103 rejections have been withdrawn. However, upon further consideration, a new ground of 103 rejections are made for the amended claims. See details below.


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 12/07/20, 02/02/21, 03/05/21, and 04/13/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-14, 16-20, 22-35, 37-53, and 55-59 are rejected under 35 U.S.C. 101 because the claimed invention, “Active Transport Based Notifications”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 2-14, 16-20, 22-35, 37-53, and 55-59 are directed to a statutory category, namely a manufacture (claims 2-14 and 16-20), a machine (claims 22 and 24-35, and 37-41) and a process (claims 23 and 42-53, and 55-59).
Step 2A (1): Independent claims 2, 22 and 23 are directed to an abstract idea of “managing personal behavior or relationships or interactions between people”, based on the following claim limitations: “receive, from a user, natural language input describing a task to be performed by the user and a triggering criterion for performing an action associated with the task; process the natural language input to determine the task and the triggering criterion, the processing including determining one or more types of future communication events for satisfying the triggering criterion based on detecting the one or more types of future communication events after receiving the natural language input; and converting the natural language input into a task item, the task item defining the task and the triggering criterion, wherein:  the one or more types of future communication events are not explicitly specified in the natural language input; one or more words of the natural language input indicate the one or more types of future communication events; detecting the one or more types of communication events; monitor for the one or more determined types of future communication events, including detecting an occurrence of a first incoming communication event; determine, based on the detected occurrence of the first incoming communication event, whether the triggering criterion is satisfied; and upon determining that the triggering criterion is satisfied, cause a notification associated with the task item to be presented to the user”. These claims are directed towards monitoring communications, and generating and managing personal tasks/events. Dependent claims 3-14, 16-20, 24-35, 37-53, and 55-59 further describe/define the types of communication events being monitored, the triggering criteria, and how tasks/notifications are communicated to the user.  These limitations, under the broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” abstract grouping which includes managing personal behavior including social activities, teaching, and following rules or instructions and thus recite an abstract idea. Certain Methods of Organizing Human Activity encompass activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping).
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, independent claims 2, 22 and 23 and dependent claims 8-14, 29-35, and 47-53 recite additional elements of a non-transitory computer readable storage medium, one or more processors, an electronic device, processing the natural language input, task manager, a communication interface, a memory storing one or more programs, and causing an affordance to be displayed. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. The additional elements are viewed as computing and display devices that are used to generate, communicate, and manage personal tasks. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 2-14, 16-20, 22-35, 37-53, and 55-59 do not integrate the abstract idea into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent 2, 22 and 23 and dependent claims 8-14, 29-35, and 47-53 recite additional elements as stated above. The Applicant’s Specification states that the storage media can include a floppy disk, flexible disk, hard disk, solid state drive, etc. in paragraph [0255]; processors include one or more Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) (see MPEP 2106.05(f)). Therefore, claims 2-14, 16-20, 22-35, 37-53, and 55-59 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.
Examiner Note: Claims 15, 36, and 54 are eligible under 35 U.S.C. 101 because the claims recite additional elements that provide a practical application of reducing the audio output volume lower than the voice of the participant.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 16-20, 22-26, 28, 37-44, 46, and 55-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacFarlane et al. (US 2009/0219166 A1) in view of Pulsipher (US 2008/0005053 A1), and in further view of Kakirde et al. (US 2010/0103779 A1).
As per claim 2 (Currently Amended) MacFarlane discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to (MacFarlane e.g. Figs. 1-2, A computer readable medium that carries processing instructions for an 
MacFarlane discloses receive, from a user, natural language input describing a task to be performed by the user and a triggering criterion for performing an action associated with the task; (MacFarlane Figs. 5A and 5B, Paragraphs 52-53, 55-59.  At step S200, the user of the handheld communications device 200 invokes one of the computer programs 302 and pre-defines one or more events for which a reminder/notification is desired, by specifying the associated trigger conditions and particulars for the events [0052].  For instance, the user might invoke the e-mail software and pre-define a message event by entering the trigger conditions (e.g. subject line, e-mail address of sender, urgency status) of a future incoming e-mail message. The user might invoke the calendar software and pre-define a calendar event by entering the trigger conditions (e.g. time, date, advance notice period) and particulars (e.g. location, topic, attendees) of an appointment. The user might invoke the task management software and pre-define a task event by entering the trigger conditions (e.g. due date, advance notice period) and particulars (e.g. project title, file number) of a task.) [0053].)
MacFarlane does not explicitly disclose, however, Pulsipher discloses process the natural language input to determine the task and the triggering criterion, the processing including: (Pulsipher e.g. Fig. 1, Communications (i.e. natural language input) are monitored for user intentions related to user tasks such 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify MacFarlane’s notification system to include Pulsipher’s features of natural language processing along with task and intent recognition in order to increase the efficiency of the user and drastically reduce subsequent errors in remembering and/or relaying information to the appropriate recipient (Pulsipher e.g. [0019]).
Both MacFarlane and Pulsipher are directed to mobile device contextual task notifications based on user inputs.  Furthermore, all of the claimed elements were known in the prior arts of MacFarlane and Pulsipher and one skilled in the art could have combined the elements as claimed by known methods with no change 
MacFarlane does not explicitly disclose determining, based on performing natural language processing on the natural language input, one or more types of future communication events for satisfying the triggering criterion based on detecting the one or more types of future communication events after receiving the natural language input; and 
However, Pulsipher disclose determining, based on performing natural language processing on the natural language input, one or more types of communication events for the triggering criterion and determining one or more types of future communication tasks (Pulsipher e.g. Fig. 3 recognition system is comprised of task assistant component 302 that receives communications 304 and provides candidate tasks. Communications 304 can include, but are not limited to, voice communications and/or written communications such as emailing, instant messaging, text messaging, telephone calls, etc. [0026]. The recognition of the task intent can be assisted with artificial intelligence techniques such as, for example, natural language processing techniques and the like [0022]. For example, if the intent recognition component determined that a user intends to schedule a meeting, the task for scheduling a meeting can include a task to remind the user of the meeting and/or a task to follow-up with another party (i.e. future communication) to obtain additional 
Pulsipher does not explicitly disclose determining one or more types of future communication events for satisfying the triggering criterion based on detecting the one or more types of future communication events after receiving the natural language input.
However, Kakirde discloses determining one or more types of future communication events for satisfying the triggering criterion based on detecting the one or more types of future communication events after receiving the natural language input. (Kakirde e.g. Figs. 1-4; Kakirde discloses an event-based reminder system that can be used for setting prompts to become active at instances specific to the device (Abstract). A method for implementing an event-based reminder system for handheld and communication devices comprises the steps of receiving the event type on occurrence of which the user must be alerted via input means, receiving the alert type which needs to be activated once said event occurs via input means, storing said set preferences in the storage unit, waiting for said event to occur using the configured processing means, and alerting the user 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify MacFarlane in view of Pulsipher’s notification system to include determining and detecting one or more types of future events for satisfying the triggering criterion as taught by Kakirde in order to remind the user about the task to be performed just when it needs to be performed (Kakirde e.g. [0015]). 
MacFarlane, Pulsipher, and Kakirde are directed to mobile device task/reminder notifications based on user inputs.  Furthermore, all of the claimed elements were known in the prior arts of MacFarlane, Pulsipher, Kakirde and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and 
MacFarlane does not explicitly disclose, however, Pulsipher discloses converting the natural language input into a task item configured to be processed by a task manager operating on the electronic device, the task item defining the task and the triggering criterion, wherein (Pulsipher e.g. Fig. 3, Fig. 3 recognition system is comprised of task assistant component 302 that receives communications 304 and provides candidate tasks [0026]. Communications 304 can include, but are not limited to, voice communications and/or written communications such as emailing, instant messaging, text messaging, telephone calls, etc. [0026]. The action manager component 312 utilizes an event trigger to determine when to prompt a user 316 with candidate tasks 306. The event trigger can include, but is not limited to, the completion of the communications 304, and/or a particular time of day, and the like ([0027] and [0039]). The task recognition system 300 can be totally performed on a communication device and the like [0031].) MacFarlane does not explicitly, however, Pulsipher discloses the one or more types of future communication events are not explicitly specified in the natural language input; (Pulsipher e.g. Fig. 3 intent recognition component 308 receives the communications 304 and dynamically monitors the communications 304 for an apparent intent related to a task. Communications 304 can include, but are not limited to, voice  MacFarlane does not explicitly disclose, however, Pulsipher discloses one or more words of the natural language input indicate the one or more types of future communication events; and (Pulsipher e.g. The intent recognition component can employ simplistic recognizers such as, for example, key phrase recognizers (e.g., using key phrase catalogs, etc.) in text and/or voice communications and the like and/or sophisticated artificial intelligence recognizers [0024]. When an intention (e.g. mention of a meeting) is determined from the communications, candidate task actions (e.g. scheduling meeting) are initiated and/or stored 310 (Abstract). Phrases like “follow-up,” “schedule a meeting,” “call you tomorrow,” etc. can be construed as an intent by a user to actually commit to performing a certain 
MacFarlane teaches the electronic device is capable of detecting the one or more types of future communication events occurring at the electronic device; (MacFarlane e.g. The user might invoke the e-mail software and pre-define a message event by entering trigger conditions (e.g. subject line, e-mail address of sender, urgency status) of a future incoming e-mail message [0053]. If the user pre-defined a message event at step S200, the user might specify a content parameter, at step S202, that required the event notifier 306 to provide a visual notification indicating that the handheld communications device 200 has received an incoming message (Figs. 3 & 5A and [0056]).) 
MacFarlane discloses monitor, by the task manager, a communication interface of the electronic device for the one or more determined types of future communication events, including detecting an occurrence of a first incoming communication event; 2Application No.: 16/036,730Docket No.: P11337USC2/77870000124202 (MacFarlane e.g. Fig. 5A,  At step S200, The user might pre-define a message event by entering trigger conditions (e.g. subject line, e-mail address of sender, urgency status) of a future incoming e-mail message [0053]. At step S208, the handheld communications device 100 determines whether an event has occurred at the handheld communications device 100 [0065]. The event may comprise an incoming message, a calendar appointment, and/or a predefined task [0010]. The handheld communications device comprises a display device, at least one notification record, and an event 
MacFarlane discloses determine, based on the detected occurrence of the first incoming communication event, whether the triggering criterion is satisfied; and (MacFarlane e.g. Fig. 4, The handheld communications device 100 determines whether an event has occurred by querying the trigger conditions that the user saved in the event definition records at step S100 [0065]. For instance, if the handheld communications device 100 received an incoming e-mail message, the e-mail software would access the event definition records to determine whether the e-mail message satisfied the trigger conditions [0066].)
MacFarlane discloses upon determining that the triggering criterion is satisfied, cause a notification associated with the task item to be presented to the user. (MacFarlane e.g. Figs. 2 and 5B, At step S216, the event notifier 306 causes the computer program 302 or operating system specific application 304 that signaled the event notifier 306 to render a notification window on the display device 222, and to provide the visual notification in the notification window, in accordance with the content parameter read at step S214 [0073].)
As per claim 22 (Currently Amended) MacFarlane discloses an electronic device, comprising (MacFarlane e.g. Fig. 1 handheld communication device): 
MacFarlane discloses one or more processors; and (MacFarlane e.g. Fig. 2 data processing device 202 comprises a microprocessor 238 [0021])
MacFarlane discloses memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions for (MacFarlane e.g. Fig. 2, Flash memory 224 includes computer process instructions which, when executed by the microprocessor 238, implement an operating system 300 [0021].): 
MacFarlane discloses receiving, from a user, natural language input describing a task to be performed by the user and a triggering criterion for performing an action associated with the task; (See claim 2a for response.)
MacFarlane in view of Pulsipher and Kakirde discloses processing the natural language input to determine the task and the triggering criterion, the processing including: 6Application No.: 16/036,730Docket No.: P11337USC2/77870000124202 determining, based on performing natural language processing on the natural language input, one or more types of future communication events for satisfying the triggering criterion based on detecting the one or more types of future communication events after receiving the natural language input; and converting the natural language input into a task item configured to be processed by a task manager operating on the electronic device, the task item defining the task and the triggering criterion, wherein: the one or more types of future communication events are not explicitly specified in the natural language input; one or more words of the natural language input indicate the one or more types of future communication events; and the electronic device is capable of detecting the one or more types of future communication events occurring at the electronic device; (See claim 2b for response.)
MacFarlane discloses monitoring, by the task manager, a communication interface of the electronic device for the one or more determined types of future communication events, including detecting an occurrence of a first incoming communication event; (See claim 2c for response.)
MacFarlane discloses determining, based on the detected occurrence of the first incoming communication event, whether the triggering criterion is satisfied; and (See claim 2d for response.)
MacFarlane discloses upon determining that the triggering criterion is satisfied, causing a notification associated with the task item to be presented to the user. (See claim 2e for response.)
As per claim 23 (Currently Amended) MacFarlane discloses a method for triggering an action associated with a task, comprising (MacFarlane e.g. A method of providing notification of the occurrence of an event on a handheld communication device [0001]. The event may comprise an incoming message, a calendar appointment, and/or a predefined task [0010].) : 
MacFarlane discloses at an electronic device having one or more processors and memory storing one or more programs for execution by the one or more processors
MacFarlane discloses receiving, from a user, natural language input describing a task to be performed by the user and a triggering criterion for performing the action associated with the task; (See claim 2a for response.)
MacFarlane in view of Pulsipher and Kakirde discloses processing the natural language input to determine the task and the triggering criterion, the processing including: 7Application No.: 16/036,730Docket No.: P11337USC2/77870000124202 determining, based on performing natural language processing on the natural language input, one or more types of future communication events for satisfying the triggering criterion based on detecting the one or more types of future communication events after receiving the natural language input; and converting the natural language input into a task item configured to be processed by a task manager operating on the electronic device, the task item defining the task and the triggering criterion, wherein: the one or more types of future communication events are not explicitly specified in the natural language input; one or more words of the natural language input indicate the one or more types of future communication events; and the electronic device is capable of detecting the one or more types of future communication events occurring at the electronic device; (See claim 2b for response.)
MacFarlane discloses monitoring, by the task manager, a communication interface of the electronic device for the one or more determined types of future communication events, including detecting an occurrence of a first incoming communication event; (See claim 2c for response.)
MacFarlane discloses determining, based on the detected occurrence of the first incoming communication event, whether the triggering criterion is satisfied; and (See claim 2d for response.)
MacFarlane discloses upon determining that the triggering criterion is satisfied, causing a notification associated with the task item to be presented to the user. (See claim 2e for response.)
As per claims 3 (Previously Presented), 24 (New), and 42 (New), MacFarlane in view of Pulsipher and Kakirde discloses the non-transitory computer readable storage medium of claim 2, the electronic device of claim 22, and method of claim 23, MacFarlane also discloses wherein the first incoming communication event is an incoming telephone call (MacFarlane e.g.  The event might comprise an incoming call, such as a wireless cellular, voice-over-IP (VoIP) or instant message communication, with the associated trigger condition simply being receipt of the call at the handheld communications device 200 from one or more specified individuals or telephone numbers [0026].).
As per claims 4 (Previously Presented), 25 (New), and 43 (New), MacFarlane in view of Pulsipher and Kakirde discloses the non-transitory computer readable storage medium of claim 2, the electronic device of claim 22, and method of claim 23, MacFarlane also discloses wherein the first incoming communication event includes content, wherein the triggering criterion requires that the content relates to a predefined subject, and wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: determine that the triggering criterion is satisfied based at least in part on a determination that the content relates to the predefined subject. (MacFarlane e.g., The trigger condition might be a subject line, urgency status, or address of the sender of a message [0026].)
As per claim 5 (Previously Presented), 26 (New), and 44 (New), MacFarlane in view of Pulsipher and Kakirde discloses the non-transitory computer readable storage medium of claim 4, the electronic device of claim 25, and method of claim 43, MacFarlane also discloses wherein the content is text from an email or a text message. (MacFarlane e.g. The event might comprise an incoming message, such as an e-mail, IM or a SMS message [0026].)
As per claims 7 (Previously Presented), 28 (New), and 46 (New), MacFarlane in view of Pulsipher and Kakirde discloses The non-transitory computer readable storage medium of claim 2, the electronic device of claim 22, and method of claim 23, MacFarlane also discloses wherein the triggering criterion further requires that the first incoming communication event be a communication with a specified person. (MacFarlane   e.g. The user might invoke the e-mail software and pre-define a message event by entering the trigger condition (e.g. subject line e-mail address of sender, urgency status.) of a future incoming e-mail message ([0053] and [0066]).)
As per claims 16 (Currently Amended), 37 (New), and 55 (New), MacFarlane in view of Pulsipher and Kakirde discloses the non-transitory computer readable storage medium of claim 2, the electronic device of claim 22, and method of claim 23 wherein
MacFarlane in view of Pulsipher and Kakirde also discloses the natural language input represents a request to remind the user to communicate a subject matter to a specified person; (Kakirde e.g. Kakirde teaches and event-based reminder system that can be used for setting prompts to become active at instances specific to the device (Abstract). The reminder is set selecting one or more events that include incoming/outgoing calls, incoming/outgoing SMSs, etc. Once, the event selection procedure completes, the user needs to specify the reminder note to be flashed once the chosen criteria is fulfilled [0015]. For example, Joe hopes that he remembers to ask his mother for the recipe of a Christmas cake the next time he calls her, or she calls in. In this situation, when his mother calls him, or he places a call to his mother, he would like to get an on-screen reminder saying “Remember to ask her for recipe' or a similar message [0002].)
MacFarlane in view of Pulsipher and Kakirde discloses processing the natural language input further includes determining that the task comprises the user communicating the subject matter to the specified person; (Kakirde e.g. Kakirde teaches and event-based reminder system that can be used for setting prompts to become active at instances specific to the device (Abstract). The reminder is set selecting one or more events that include incoming/outgoing calls, incoming/outgoing SMSs, etc. Once, the event selection procedure completes, the user needs to specify the reminder note to be flashed once the chosen criteria is fulfilled [0015]. For example, Joe hopes that he remembers to ask his mother for the recipe of a Christmas cake the next time he calls her, or she 
MacFarlane in view of Pulsipher and Kakirde discloses determining the triggering criterion includes determining that the triggering criterion requires that the one or more types of future communication events be with the specified person; and the notification includes a reminder for the user to communicate the subject matter to the specified person (Kakirde e.g. Kakirde teaches and event-based reminder system that can be used for setting prompts to become active at instances specific to the device (Abstract). The reminder is set selecting one or more events that include incoming/outgoing calls, incoming/outgoing SMSs, etc. Once, the event selection procedure completes, the user needs to specify the reminder note to be flashed once the chosen criteria is fulfilled [0015]. For example, Joe hopes that he remembers to ask his mother for the recipe of a Christmas cake the next time he calls her, or she calls in. In this situation, when his mother calls him, or he places a call to his mother, he would like to get an on-screen reminder saying “Remember to ask her for recipe' or a similar message [0002].)
As per claims 17 (Currently Amended), 38 (New), and 56 (New), MacFarlane in view of Pulsipher and Kakirde discloses the non-transitory computer readable storage medium of claim 2, the electronic device of claim 22, and method of claim 23, wherein determining, based on the natural language input, the one or more types of future communication events for the triggering criterion includes identifying one or more predetermined words or phrases in the natural language input that respectively correspond to the one or more types of future communication events. 
MacFarlane in view of Pulsipher and Kakirde disclose determining, based on the natural language input, the one or more types of future communication events for the triggering criterion (see claim 2bi response).
MacFarlane in view of Pulsipher also discloses identifying one or more predetermined words or phrases in the natural language input that respectively correspond to the one or more types of future communication events (Pulsipher e.g. Communications are monitored for user intentions related to user tasks. When an intention is determined from the communications, candidate task actions are initiated and/or stored [0003]. The recognition of the task intent can be assisted with artificial intelligence techniques such as, for example, natural language processing techniques and the like. The intent recognition component determines if a task has been referred to and the intent, if any, regarding accomplishment of the task [0022]. The intent recognition component can employ simplistic recognizers such as, for example, key phrase recognizers (e.g., using key phrase catalogs, etc.) in text and/or voice communications and the like and/or sophisticated artificial intelligence recognizers [0024]. Phrases like “follow-up,” “schedule a meeting,” “call you tomorrow,” etc. can be construed as an intent by a user to actually commit to performing a certain task [0033]. The Examiner submits that the phrase “call you tomorrow” implies a future phone call communication event.)
As per claims 18 (Previously Presented), 39 (New), and 57 (New), MacFarlane in view of Pulsipher and Kakirde discloses the non-transitory computer readable storage medium of claim 2, the electronic device of claim 22, and method of claim 23, MacFarlane doesn’t explicitly disclose, however, Pulsipher discloses wherein processing the natural language input includes determining the action, wherein the action is separate from presenting the notification and is required to complete the task, and wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: in response to determining that the triggering criterion is satisfied, execute the action at the electronic device. (Pulsipher e.g. Figs. 1-4, The task recognition system is comprised of a task assistant component that receives communications and provides candidate tasks [0016]. Communications are monitored for user intentions related to user tasks [0003]. The recognition of the task intent can be assisted with artificial intelligence techniques such as, for example, natural language processing techniques and the like [0022]. When an intention is determined from the communications, candidate task actions are initiated and/or stored. At an appropriate event trigger, a user can be prompted with a list of candidate task actions and can select which actions to perform. Other instances can automatically perform candidate task actions without user intervention. Communication details are attached to an executed task as a reminder to a user why the task was performed [0003]. Instances of the task recognition system can reside on a communication device [0018]. The task is executed utilizing an action profile and a task associated application [0040].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify MacFarlane’s notification system to include Pulsipher’s features of natural language processing along with task and intent 
As per claims 19 (Currently Amended), 40 (New), and 58 (New), MacFarlane in view of Pulsipher and Kakirde discloses the non-transitory computer readable storage medium of claim 2, the electronic device of claim 22, and method of claim 23, MacFarlane also discloses wherein determining the triggering criterion includes determining that the triggering criterion requires the one or more types of future communication events to be initiated by only the user. (MacFarlane e.g. Figs. 3 & 5A, At step S200, the user might invoke the e-mail software and pre-define a message event by entering trigger conditions (e.g. subject line, e-mail address of sender, urgency status) of a future incoming e-mail message [0053]. If the user pre-defined a message event at step S200, the user might specify a content parameter, at step S202, that required the event notifier 306 to provide a visual notification indicating that the handheld communications device 200 has received an incoming message [0054].)
As per claims 20 (Currently Amended), 41 (New), and 59 (New), MacFarlane in view of Pulsipher and Kakirde discloses the non-transitory computer readable storage medium of claim 2, the electronic device of claim 22, and method of claim 23, MacFarlane wherein determining the triggering criterion includes determining that the triggering criterion requires the one or more types of future communication events to be initiated by a second user separate from the user. (MacFarlane e.g. The user defines the contents of the associated event definition record [0025]. Each event definition records comprises an event ID tag, and one or more trigger conditions which future incoming e-mail message [0053].)
Claims 6, 8-11, 29-32, and 47-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacFarlane et al. (US 2009/0219166 A1) in view of Pulsipher (US 2008/0005053 A1), in view of Kakirde et al. (US 2010/0103779 A1), and in further view of Prociw (US 2013/0005405 A1). 
As per claims 6 (Previously Presented), 27 (New), and 45 (New), MacFarlane in view of Pulsipher and Kakirde discloses the non-transitory computer readable storage medium of 4, the electronic device of claim 25, and method of claim 43, MacFarlane discloses wherein the first incoming communication event is an incoming telephone call (MacFarlane e.g. The event might comprise an incoming call, such as a wireless cellular, voice-over-IP (VoIP) or instant message communication, with the associated trigger condition simply being receipt of the call at the handheld communications device 200 from one or more specified individuals or telephone numbers [0026].), and wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to (MacFarlane e.g. A computer readable medium that carries processing instructions for an electronic communications device that comprises a display device. The processing instructions, when executed by a computer processor of the communications device, 
MacFarlane in view of Pulsipher and Kakirde do not explicitly disclose, however, Prociw discloses obtain a text string corresponding to one or more utterances spoken during the incoming telephone call by at least one participant in the incoming telephone call; wherein the determination that the content relates to the predefined subject includes determining that one or more words in the text string relate to the predefined subject. (Prociw e.g. A system and method of interpreting at least one item, the at least one item corresponding to data or events detectable on the mobile device during use of the mobile device (Abstract). The device assistant module 28 includes an interpreter 30 for interpreting (i.e. identifying, ascertaining or discerning) information from the monitored items 26, e.g. keywords from text or voice segments [0032]. Voice data or text data segments are obtained during a phone conversation, instant messaging conversation, or other ongoing communication, in order to preemptively determine (and execute) one or more actions that the user may be expected to perform following the conversation [0041]. The device assistant module utilizes the monitored items to determine the actions to be taken by associating detected information such as a keyword (i.e. subject), with an action; or by correlating related items and associating an action, based on the correlation [0037]. Detailed examples are provided in paragraphs [0041]-[0045].) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify MacFarlane in view of 
MacFarlane, Pulsipher, Kakirde, and Prociw’s inventions are directed to mobile device task/reminder notifications based on user inputs.  Furthermore, all of the claimed elements were known in the prior arts of MacFarlane, Pulsipher, Kakirde, and Prociw and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per claim 8 (Previously Presented), 29 (New), and 47 (New), MacFarlane in view of Pulsipher and Kakirde discloses The non-transitory computer readable storage medium of claim 2, the electronic device of claim 22, and the method of claim 23, MacFarlane also discloses wherein the first incoming communication event is an incoming text message, and causing the notification to be presented (MacFarlane e.g. The event might comprise an incoming message, such as an e-mail, IM or a SMS message, with the associated trigger condition simply being receipt of the message at the handheld communications device 200 [0026].  The event may comprise any of number of different items for which the user desires to receive visual notification, such as an incoming message, a predefined calendar event, a predefined task or a low battery warning [0025].) MacFarlane in view of Pulsipher and Kakirde may not explicitly disclose, however, Prociw discloses comprises causing an affordance relating to the task item to be displayed on the electronic device with a representation of the text message. (Prociw e.g., Fig. 13 an example user interface for prompting a user to confirm initiation of a set of actions ([0017] & [0054]). User may define a triggered action as requiring a prompt, i.e., a button that, when selected by the user, causes an action associated with the task item to be performed (Fig. 13 & [0056]). For example, the prompt can provide a message preview rather than generating the actual email message 254 whereupon confirming the desire to send the email message (Fig. 11 & [0052]). The Examiner submit that his same process applies to text messages.)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify MacFarlane in view of Pulsipher and Kakirde’s notification system to include the feature of displaying a prompt/button related to a task as taught by Prociw’s in order to save time and enhance the user’s productivity (Prociw e.g. [0042].).
As per claims 9 (Previously Presented), 30 (New), and 48 (New), MacFarlane in view of Pulsipher, Kakirde, and Prociw discloses the non-transitory computer readable storage medium of claim 8, the electronic device of claim 29, and the method of claim 47, MacFarlane in view of Pulsipher, Kakirde, and Prociw also discloses wherein the affordance is a button that, when selected by the user, causes an action associated with the task item to be performed. (Prociw e.g. Fig. 13, User may define a triggered action as requiring a prompt, i.e., a button that, when selected by the user, causes an action associated with the task item to be performed [0056].)
As per claims 10 (Previously Presented), 31 (New), and 49 (New), MacFarlane in view of Pulsipher and Kakirde discloses the non-transitory computer readable storage medium of claim 2, the electronic device of claim 22, and method of claim 23, MacFarlane also discloses wherein the first incoming communication event is an incoming email, and causing the notification to be presented (MacFarlane e.g. The event might comprise an incoming message, such as an e-mail, IM or a SMS message, with the associated trigger condition simply being receipt of the message at the handheld communications device 200 [0026].) MacFarlane in view of Pulsipher and Kakirde may not explicitly disclose, however, Prociw discloses comprises causing an affordance relating to the task item to be displayed on the electronic device with a representation of the email (Prociw e.g. Fig. 13, User may define a triggered action as requiring a prompt, i.e., a button that, when selected by the user, causes an action associated with the task item to be performed [0056]. For example, the prompt can provide a message preview rather than generating the actual email message 254 whereupon confirming the desire to send the email message (Fig. 11 & [0052]).).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify MacFarlane in view of Pulsipher and Kakirde’s notification system to include the feature of displaying a prompt/button related to a task as taught by Prociw’s in order to save time and enhance the user’s productivity (Prociw e.g. [0042].).
As per claims 11 (Previously Presented), 32 (New), and 50 (New), MacFarlane in view of Pulsipher, Kakirde, and Prociw discloses the non-transitory computer readable storage medium of claim 10, the electronic device of claim 31, and the method of claim 49, MacFarlane in view of Pulsipher, Kakirde, and Prociw also discloses wherein the affordance is a button that, when selected by the user, causes an action associated with the task item to be performed (Prociw e.g. Fig. 13,  User may define a triggered action as requiring a prompt, i.e., a button that, when selected by the user, causes an action associated with the task item to be performed [0056].).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify MacFarlane in view of Pulsipher and Kakirde’s notification system to include the feature of displaying a prompt/button related to a task as taught by Prociw’s in order to save time and enhance the user’s productivity (Prociw e.g. [0042].).
Claims 12-13, 33-34, and 51-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacFarlane et al. (US 2009/0219166 A1) in view of Pulsipher (US 2008/0005053 A1), in view of Kakirde et al. (US 2010/0103779 A1), and in further view of Deeds et al. (U.S. Patent No. 7,248,900).
As per claims 12 (Previously Presented), 33 (New), and 51 (New), MacFarlane in view of Pulsipher and Kakirde discloses the non-transitory computer readable storage medium of claim 2, the electronic device of claim 22, and the method of claim 23, MacFarlane also discloses wherein the first incoming communication event is an incoming telephone call, and causing the notification to be presented (MacFarlane e.g. The event might comprise an incoming call, such as a wireless cellular, voice-over-IP (VoIP) or instant message communication, with the associated trigger condition simply being receipt of the call at the handheld communications device 200 from one or more specified individuals or telephone numbers [0026]. Notifications are typically audible or tactile [0002].) MacFarlane in view of Pulsipher and Kakirde may not explicitly disclose, however, Deeds discloses comprises causing an audio output relating to the task item to be produced by the electronic device (Deeds e.g.  A method of providing an enhanced ring-tune alert that provides information to a subscriber regarding the communication characteristics of an incoming call (col. 5 lines 38-41). Compound ring tones based on incoming call information (col. 4, line 50 - col. 5, line 3.).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to substitute MacFarlane in view of Pulsipher and Kakirde’s visual notification for Deeds’s audible alert feature to obtain predictable results.
MacFarlane, Pulsipher, Kakirde, and Deeds’s inventions are directed to mobile device task/reminder notifications based on user inputs.  Furthermore, all of the claimed elements were known in the prior arts of MacFarlane, Pulsipher, Kakirde, and Deeds and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per claims 13 (Previously Presented), 34 (New), and 52 (New), MacFarlane in view of Pulsipher, Kakirde, and Deeds discloses the non-transitory computer readable storage medium of claim 12, the electronic device of claim 33, and method of claim 51, MacFarlane also disclosed wherein the electronic device is a telephone (MacFarlane e.g. Fig. 1, handheld communications device 200 is a two-way wireless communications device having at least voice and data communication capabilities and is configured to operate within a wireless cellular network [0017].), MacFarlane in view of Pulsipher and Kakirde may not explicitly disclose, however, Deeds discloses and the audio output is produced while the telephone is ringing (Deeds e.g. A method of .
Claims 14-15, 35-36, and 53-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacFarlane et al. (US 2009/0219166 A1) in view of Pulsipher (US 2008/0005053 A1), in view of Kakirde et al. (US 2010/0103779 A1), in view of Deeds et al. (U.S. Patent No. 7,248,900), and in further view of McQuaide et al. (US 2008/0096531 A1). 
As per claims 14 (Previously Presented), 35 (New), and 53 (New) MacFarlane in view of Pulsipher, Kakirde, and Deeds discloses the non-transitory computer readable storage medium of claim 12, the electronic device of claim 33, and method of claim 51, MacFarlane in view of Pulsipher, Kakirde, and Deeds do not explicitly disclose, however, McQuaide discloses wherein the audio output is produced during a telephone conversation between the user and a participant of the telephone call (McQuaide e.g. Fig. 3, The wireless communication device may comprise a device that is capable of playing other audio output, such as, a cellular telephone (e.g. speech output) or an MP3 digital music player (e.g. music output). The notification message (e.g. speech-based) may be received at a time when the user is receiving other audio content (e.g. carrying on a telephone conversation or listening to music) ([0043] & [0044]).).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify MacFarlane in view of Pulsipher, Kakirde, and Deeds’s notification system to include the audio output feature of McQuaide 
MacFarlane, Pulsipher, Kakirde, Deeds, and McQuaide’s inventions are directed to mobile device task/reminder notifications based on user inputs.  Furthermore, all of the claimed elements were known in the prior arts of MacFarlane, Pulsipher, Kakirde, Deeds, and McQuaide and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per claims 15 (Previously Presented), 36 (New), and 54 (New), MacFarlane in view of Pulsipher, Kakirde, Deeds, and McQuaide discloses the non-transitory computer readable storage medium of claim 14, the electronic device of claim 35, and the method of claim 53, MacFarlane in view of Pulsipher, Kakirde, and Deeds do not explicitly disclose, however, McQuaide discloses wherein the audio output is produced at a lower volume than a voice of the participant of the telephone call (McQuaide e.g. In response to receiving a notification message, a speech-based notification message is played to the user. The speech-based notification message may comprise a “whisper” notification that is played to the user at a low volume ([0025] & [0044]).).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify MacFarlane in view of Pulsipher, Kakirde, and Deeds’s notification system to include the audio output feature of McQuaide 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624